Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    This office action is based on interview conducted on 1/6/2020 with Applicants’ representative Attorney Howard Zaretsky (Reg. No. 38669).

Terminal Disclaimer
2.    The terminal disclaimer filed on 11/18/2020 has been reviewed and is accepted. The terminal disclaimer has been recorded.

				Remarks
3.	Due to the terminal disclaimer decision had been delayed, applicant requests an interview with applicants’ amendment after Final office action mailed on 7/17/2020 as follows.

APPLICANTS’ AMENDMENT
4.    An Applicants’ amendment to the record appears below. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Claims 1-27 are allowed.
5.	The application has been amended as follows:

IN THE CLAIMS

1.	(Previously Presented) A method of visual annotation for time travel debugging for use in a source code debugger, the method comprising: 
obtaining source code corresponding to a debuggee application; 
instrumenting the source code without altering the behavior of the debuggee application, whereby hook functions are inserted into strategic points of interest in the source code; 
simulating execution of said instrumented source code virtually out-of-process in an isolated virtual execution environment without making any changes to original process memory, wherein said hook functions are operative to collect information about runtime execution behavior of the source code; 
 recording chronologically memory writes generated by the simulation in a memory based journal;
 generating a nested data structure documenting simulated execution flow of the instrumented source code utilizing said information about runtime execution, whereby logpoints corresponding to said strategic points of interest in the source code are entered into said nested data structure; 
generating checkpoints into said memory based journal wherein each checkpoint corresponds to a particular point in time of the simulated execution of the instrumented source code;  

visually annotating a code editing window of the source code debugger with the collected expression and variable values displayed thereon. 
 
2.	(Previously Presented) The method according to claim 1, wherein visually annotating the code editing window comprises displaying values of one or more variables near their locations in the code editing window of the source code debugger.  

3.	(Previously Presented) The method according to claim 1, wherein visually annotating the code editing window comprises displaying one or more numeric values indicating a number of iterations of performed for a particular code segment, said one or more numeric values displayed near their corresponding relevant code construct locations in the code editing window of the source code debugger.  

4.	(Previously Presented) The method according to claim 1, wherein visually annotating the code editing window comprises visually indicating one or more code paths executed within a particular time context.  

5.	(Previously Presented) The method according to claim 1, wherein visually annotating the code editing window comprises visually indicating one or more code paths not executed within a particular time context.  



7.	(original) The method according to claim 1, wherein visual annotations of Boolean expressions are color coded wherein a first color is displayed for Boolean expressions that evaluate to 'true' and a second color is displayed for Boolean expressions that evaluate to 'false'. 
 
8.	(Previously Presented) The method according to claim 1, wherein visually annotating the code editing window comprises displaying a plurality of values that have been iterated over in a loop, said plurality of values displayed near code corresponding to the loop in the code editing window of the source code debugger.  

9.	(Previously Presented) The method according to claim 1, further comprising: 
providing a user an ability to inspect expressions in the code editing window of the source code debugger, whereby a user hovering a cursor over an expression causes its value to be displayed nearby in the code editing window; and 
wherein the value displayed represents a value of the expression evaluated at an exact moment in time when it will be executed in the future during execution of instrumented source code.  


11.	(Previously Presented) A method of visual annotation for time travel debugging for use in a source code debugger, the method comprising: 
instrumenting debuggee application source code without altering the behavior of the debuggee application, whereby hook functions are inserted into strategic points of interest in the source code; 
 simulating execution of the instrumented source code virtually out-of-process in an isolated virtual execution environment without making any changes to original process memory, wherein said hook functions are operative to collect information about runtime execution behavior of the source code; 
recording chronological memory writes generated during the simulation in a memory delta buffer; 
generating a nested data structure documenting simulated execution flow of the instrumented source code utilizing said information about runtime execution, whereby logpoints corresponding to said strategic points of interest in the source code are entered into said nested data structure; 
searching said nested data structure for expressions containing one or more variables and collecting variables found therein; 

annotating a code editing window of the source code debugger with the values of variables collected, said variables displayed near their corresponding expressions.  

12.	(Currently Amended) The method according to claim 11, wherein annotating comprises visually annotating virtual values of one or more expressions calculated at a particular point in time in the simulated execution flow of the instrumented source code.  

13.	(Previously Presented) The method according to claim 11, wherein annotating comprises displaying one or more numeric values indicating a number of iterations performed for a particular code segment, said one or more numeric values displayed near their corresponding relevant code construct locations in the code editing window of the source code debugger.  

14.	(Previously Presented) The method according to claim 11, wherein annotating comprises displaying a plurality of values that have been iterated over in a loop, said plurality of values displayed near code corresponding to the loop in the code editing window of the source code debugger.  

15.	(Previously Presented) The method according to claim 11, further comprising: providing a user an ability to inspect expressions in the code editing window 

16.	(original) The method according to claim 15, wherein said value of the expression is displayed as a user interface element selected from a group consisting of a pop-up, drop down list, data tip, tool tip, list box, text field, date field, notification, and message box.  

17.	(Previously Presented) A visual annotation apparatus for time travel debugging for use in a source code debugger, comprising: 
an instrumentation module operative to instrument debuggee application source code without altering the behavior of the debuggee application, whereby hook functions are inserted into strategic points of interest in the source code; 
a memory delta buffer operative to store changes to variables modified during simulated execution of the instrumented source code; 
a nested data structure operative to hold data related to an execution path taken during said simulated execution; 
a code execution module operative to:
 	simulate execution of instrumented source code virtually out-of-process in an isolated virtual execution environment without making any changes to original 
record chronologically in said memory delta buffer writes to memory as a result of said simulated execution;  
generate said nested data structure documenting simulated execution of said instrumented code utilizing said information about runtime execution, whereby logpoints corresponding to said strategic points of interest in the source code are entered into said nested data structure; and 
a visual annotation module operative to: 
search said nested data structure for expressions containing one or more variables and collect variables found therein; 
determine values of said collected variables utilizing the contents of said memory delta buffer; and 
annotate a code editing window of the source code debugger with the values of variables collected, said variables displayed near their corresponding expressions.  

18.	(Currently Amended) The apparatus according to claim 17, wherein said visual annotation module is operative to annotate the code editing window with virtual values of one or more expressions calculated at a particular point in time in the simulated execution flow of the instrumented source code.  



20.	(Previously Presented) The apparatus according to claim 17, wherein said visual annotation module is operative to annotate the code editing window with a plurality of values that have been iterated over in a segment of code, said plurality of values displayed near code corresponding thereto in the code editing window of the source code debugger.  

21.	(Previously Presented) The apparatus according to claim 17, further comprising: 
providing a user an ability to inspect expressions in the code editing window of the source code debugger, whereby a user hovering a cursor over an expression causes its value to be displayed nearby in the code editing window; and 
wherein the value displayed represents a value of the expression evaluated at an exact moment in time when it will be executed in the future during execution of instrumented source code.  



   		23.	(Currently Amended) A method of visual annotation for time travel debugging for use in a source code debugger, the method comprising: 
instrumenting debuggee application source code without altering the behavior of the debuggee application, whereby hook functions are inserted into strategic points of interest in the source code;
generating a nested data structure documenting execution flow of the instrumented source code during simulation virtually out-of-process in an isolated execution environment without making any changes to original process memory, wherein said hook functions are operative to collect information about runtime execution behavior of the source code;
recording chronological memory writes generated during the simulation in a memory delta buffer;
searching said nested data structure for expressions containing one or more variables and collecting variables found therein; 
retrieving the values of one or more collected variables from said memory delta buffer and displaying said one or more values as visual annotations in a code editing window near their expressions corresponding thereto; and
visually annotating the code editing window by displaying one or more numeric values indicating a number of iterations performed for a particular code segment, said one or more numeric values displayed near their corresponding relevant code construct locations in the user code editing window.

24.	(Previously Presented) The method according to claim 1, further comprising providing a user an ability to examine an expression value that considers a current iteration within a loop or nested loop, a current line of code and method, and a current location in the line within a flow of execution over time.  

25.	(Previously Presented) The method according to claim 1, further comprising providing a live coding experience to users including an ability to modify the source code on the fly, and in response to modification of the source code, re-instrumenting the modified source code, simulating the modified source code, rebuilding the nested data structure and memory based journal and related logpoints and checkpoints, and displaying new updated annotations in the code editing window.  

26.	(Previously Presented) The method according to claim 1, further comprising providing DataTips having time travel fidelity whereby a user inspecting an expression generates a user interface element in the code editing window that displays the value of the expression the user hovers over at the exact moment in time in which it was executed in the past or will be executed in the future corresponding to a particular point in the virtual execution of the instrumented source code. 

27.	(Previously Presented) A computer program product for providing visual annotations of a debuggee application for use in a time travel source code debugger, the computer program product disposed upon a computer readable storage medium, the computer program product comprising computer program instructions that, when executed by a computer program computer, cause the computer to carry out the steps of: 
obtaining source code corresponding to a debuggee application;  
instrumenting the source code without altering the behavior of the debuggee application, whereby hook functions are inserted into strategic points of interest in the source code; 
simulating execution of said instrumented source code virtually out-of-process in an isolated virtual execution environment without making any changes to original process memory, wherein said hook functions are operative to collect information about runtime execution behavior of the source code; 
recording chronologically memory writes generated by the simulation in a memory based journal; 
generating a nested data structure documenting simulated execution flow of the instrumented source code utilizing said information about runtime execution, whereby logpoints corresponding to said strategic points of interest in the source code are entered into said nested data structure; 

collecting values of expressions and variables utilizing said nested data structure, said memory based journal, and said checkpoints into said memory based journal; and 
visually annotating a code editing window of the source code debugger with the collected expression and variable values displayed thereon.  

Reasons for Allowance
7.    Claims 1-27 are allowed over the prior arts of record.
8.    The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record when viewed individually or 
in combination does not disclose or render obvious the features of the independent claim 1, specific to the limitations of:
“simulating execution of said instrumented source code virtually out-of-process in an isolated virtual execution environment without making any changes to original process memory, wherein said hook functions are operative to collect information about runtime execution behavior of the source code…
generating a nested data structure documenting simulated execution flow of the instrumented source code utilizing said information about runtime execution, whereby logpoints corresponding to said strategic points of interest in the source code are entered into said nested data structure; 

collecting values of expressions and variables utilizing said nested data structure, said memory based journal, and said checkpoints into said memory based journal; and 
visually annotating a code editing window of the source code debugger with the collected expression and variable values displayed thereon” in combination with all other limitations/elements as claimed in claim 1.

Regarding claim 11, the prior art of record when viewed individually or 
in combination does not disclose or render obvious the features of the independent claim 11, specific to the limitations of:
“simulating execution of the instrumented source code virtually out-of-process in an isolated virtual execution environment without making any changes to original process memory, wherein said hook functions are operative to collect information about runtime execution behavior of the source code; …
generating a nested data structure documenting simulated execution flow of the instrumented source code utilizing said information about runtime execution, whereby logpoints corresponding to said strategic points of interest in the source code are entered into said nested data structure; 
searching said nested data structure for expressions containing one or more variables and collecting variables found therein; 

annotating a code editing window of the source code debugger with the values of variables collected, said variables displayed near their corresponding expressions” in combination with all other limitations/elements as claimed in claim 11.

Regarding claim 17, the prior art of record when viewed individually or 
in combination does not disclose or render obvious the features of the independent claim 17, specific to the limitations of:
“simulate execution of instrumented source code virtually out-of-process in an isolated virtual execution environment without making any changes to original process memory, wherein said hook functions are operative to collect information about runtime execution behavior of the source code; …
generate said nested data structure documenting simulated execution of said instrumented code utilizing said information about runtime execution, whereby logpoints corresponding to said strategic points of interest in the source code are entered into said nested data structure; and 
a visual annotation module operative to: 
search said nested data structure for expressions containing one or more variables and collect variables found therein; 
determine values of said collected variables utilizing the contents of said memory delta buffer; and 
” in combination with all other limitations/elements as claimed in claim 17.

Regarding claim 23, the prior art of record when viewed individually or 
in combination does not disclose or render obvious the features of the independent claim 23, specific to the limitations of:
“generating a nested data structure documenting execution flow of the instrumented source code during simulation virtually out-of-process in an isolated execution environment without making any changes to original process memory, wherein said hook functions are operative to collect information about runtime execution behavior of the source code;…
searching said nested data structure for expressions containing one or more variables and collecting variables found therein; 
retrieving the values of one or more collected variables from said memory delta buffer and displaying said one or more values as visual annotations in a code editing window near their expressions corresponding thereto; and
visually annotating the code editing window by displaying one or more numeric values indicating a number of iterations performed for a particular code segment, said one or more numeric values displayed near their corresponding relevant code construct locations in the user code editing window” in combination with all other limitations/elements as claimed in claim 23.
Regarding claim 27, the prior art of record when viewed individually or 
in combination does not disclose or render obvious the features of the independent claim 23, specific to the limitations of:
“simulating execution of said instrumented source code virtually out-of-process in an isolated virtual execution environment without making any changes to original process memory, wherein said hook functions are operative to collect information about runtime execution behavior of the source code; …
generating a nested data structure documenting simulated execution flow of the instrumented source code utilizing said information about runtime execution, whereby logpoints corresponding to said strategic points of interest in the source code are entered into said nested data structure; 
generating checkpoints into said memory based journal wherein each checkpoint corresponds to a particular point in time of the simulated execution of the instrumented source code; 
collecting values of expressions and variables utilizing said nested data structure, said memory based journal, and said checkpoints into said memory based journal; and 
visually annotating a code editing window of the source code debugger with the collected expression and variable values displayed thereon” in combination with all other limitations/elements as claimed in claim 27.
Claims 2-10, 12-16, 18-22 and 24-26 are dependent upon claims 1, 11 and 17. Since the independent claims 1, 11 and 17 are allowable, claims 2-10, 12-16, 18-22 and 24-26, being definite, further limiting, and fully enabled by the specification are also allowed.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mola (US Pub. No. 2018/0365125 A1) discloses these tools offer developers the ability to trace, visualize, and alter the execution of computer code.  For example, debuggers may visualize the execution of code instructions, may present code variable values at various times during code execution, may enable developers to alter code execution paths, and/or may enable developers to set "breakpoints" and/or "watchpoints" on code elements of interest (which, when reached during execution, causes execution of the code to be suspended), among other things – See paragraph [0002].
Boxall et al. (US Pub. No. 2013/0326497 A1) discloses visualization of synchronization points in modified program source code includes identifying the synchronization points in a program source code segment.  The identification is performed in response to a modification of the program source code segment – See Abstract and specification for more details.
Niklas Steidl (A Time Travelling Debugger for Python, 2016) discloses time traveling debuggers with tracing/logging, replay/re-execution – See chapter 2, pages 5-7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/Examiner, Art Unit 2192